 In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER AND SAWMILL WORKERS LOCAL UNION No. 53, INTER-NATIONALWOODWORKERSOF AMERICAIn the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandLUMBER & SAWMILL WORKERS LOCAL 2836, UNITED BROTHER-HOOD OF CARPENTERS & JOINERS, A. F. OF L.In the Matter of THE RED RIVER LUMBER COMPANY, A CORPORATIONandOFFICE EMPLOYEES UNION 21697, A. F. OF L.Cases C-10.23, R-1104, and R-1105 respectivelyCERTIFICATION OF REPRESENTATIVESJune 12, 1941On December 13, 1938, the National Labor Relations Board, hereincalled the Board, issued its Decision, Order, Direction of Election,and Certification of Representatives 1 in the above-entitled proceeding.On April 16, April 25, and May 16, 1941, the Board issued an Amend-ment, Second Amendment, and Third Amendment to Direction ofElection therein.2Pursuant to the Direction of Election, as amended,an election by secret ballot was conducted on May 28, 1941, at West-wood, California, under the direction and supervision of the ActingRegional Director for the Twentieth Region (San Francisco, Cali-fornia).On June 2, 1941, the Acting Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conductof the ballot or to the Election Report have been filed by any of theparties.As to the balloting and its results, the Acting Regional Directorreported as follows :Total number eligible to vote______________________________1736Number of votes for Lumber&Sawmill Workers Local UnionNo. 53, International Woodworkers of America________ ___432Number of votes for Lumber & Sawmill Workers Local 2836,United Brotherhood of Carpenters and Joiners____________1059110 N. L. R. B. 594.231 N. L. R. B. 10 and 11, respectively.32 N. L. R. B., No. 117.637 i638DECISIONSOF NATIONALLABOR RELATIONS BOARDNumber of votes for neither--------------------------------26Total number of ballots counted___________________________1517Number of blank ballots__________________________________0Number of void ballots__________________________________0Number of challenged ballots______________________________58By virtue of and pursuant to the power vested in the NationalLaborRelationsBoard by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Lumber & Sawmill Workers Local 2836,United Brotherhood of Carpenters & Joiners, A. F. of L., has beendesignated and selected by a majority of all the production and main-tenance workers employed by The Red River Lumber Company inthe operations at or contributory to its lumber mill at Westwood,California, including those engaged in the logging camps and includ-ing all persons who receive compensation by company check andcarry company brass checks, and excluding all main office employees,supervisory employees, all employees working for contractors undercontract with The Red River Lumber Company, Westwood, Cali-fornia, all Ross Carrier operators in the plant, and all truck drivers,catskinners, and loading hoisters in the logging operations, as theirrepresentative for the purposes of collective bargaining, and that,pursuant to Section 9 (a) of the National Labor Relations Act, Lum-ber & Sawmill Workers Local 2836, United Brotherhood of Carpenters& Joiners, A. F. of L., is the exclusive representative of all suchemployees for the purposes of collective bargaining with respect torates of pay,wages,hours of employment, and other conditions ofemployment.